PROSPECTUS 17,000,000 Shares Guggenheim Build America Bonds Managed Duration Trust Common Shares $20.00 per Share Investment Objectives. Guggenheim Build America Bonds Managed Duration Trust (the “Trust”) is a newly-organized, diversified, closed-end management investment company. The Trust’s primary investment objective is to provide current income with a secondary objective of long-term capital appreciation. The Trust cannot ensure investors that it will achieve its investment objectives. Investment Strategy and Policies. The Trust seeks to achieve its investment objectives by investing primarily in a diversified portfolio of taxable municipal securities known as “Build America Bonds” (or “BABs”), as described further in this prospectus. Under normal market conditions, the Trust will invest at least 80% of its Managed Assets (as defined in this prospectus) in BABs, and may invest up to 20% of its Managed Assets in securities other than BABs, including taxable municipal securities that do not qualify for subsidy payments, tax-exempt municipal securities, asset-backed securities (“ABS”), senior loans and other income producing securities. Under normal market conditions, at least 80% of the Trust’s Managed Assets will be invested in securities that, at the time of investment, are investment grade quality. The Trust may invest up to 20% of its Managed Assets in securities that, at the time of investment, are below investment grade quality. Securities of below investment grade quality are regarded as having predominately speculative characteristics with respect to capacity to pay interest and repay principal, and are commonly referred to as “junk” bonds. (continued on following page) Investing in the Trust’s common shares involves certain risks. See “Risks” beginning on page 53 of this prospectus. Certain of these risks are summarized in “Prospectus Summary—Special Risk Considerations” beginning on page 14 of this prospectus. Per Share Total(3) Public offering price Sales load(1) Proceeds, before expenses, to the Trust(2) Guggenheim Funds Investment Advisors, LLC (the “Adviser”) and Guggenheim Partners Asset Management, LLC (the “Sub- Adviser”) have agreed to pay from their own assets additional compensation to Merrill Lynch, Pierce, Fenner & Smith Incorporated and a structuring fee to each of Citigroup Global Markets Inc., Morgan Stanley & Co. Incorporated, Wells Fargo Securities, LLC and Raymond James & Associates, Inc. Also, as described in footnote (2) below, up to .15% of the public offering price of the securities sold in this offering may be paid by the Trust to Guggenheim Funds Distributors, Inc., an affiliate of the Adviser and the Sub-Adviser, asreimbursement for the distribution services it provides to the Trust. The compensation to Guggenheim Funds Distributors, Inc. will be subject to the offering expense limitation described in footnote (2) below. See “Underwriting.” Offering expenses payable by the Trust will be deducted from the Proceeds to the Trust. Total offering expenses (other than sales load) are estimated to be $940,000,of which $680,000will be paid by the Trust (up to the $.04 per common share limit described below). The Trust has agreed to pay the underwriters $113,390 ($.00667 per common share) as partial reimbursement of expenses incurred in connection with this offering. The Adviser has agreed to pay (i) all of the Trust’s organizational costs and (ii) offering expenses of the Trust (other than sales load, but inclusive of the partial reimbursement of expenses of the underwriters) that exceed $.04 per common share sold in the offering, including pursuant to the overallotment option. The Trust has agreed to pay up to .15% of the public offering price of the securities sold in this offering to Guggenheim Funds Distributors, Inc., an affiliate of the Adviser and the Sub-Adviser, asreimbursement for the distribution services it provides to the Trust. Suchreimbursement is subject to the offering expense limitation of $.04 described above and will not be paid to the extent it would cause the offering expenses of the Trust to exceed $.04. See “Underwriting.” The Trust has granted the underwriters an option to purchase up to an additional 2,283,398 common shares at the public offering price, less the sales load, within 45 days of the date of this prospectus solely to cover overallotments, if any. If such option is exercised in full, the public offering price, sales load, estimated offering expenses and proceeds,before expenses, to the Trust will be $385,667,960, $17,355,058 and $368,312,902, respectively. If such option is exercised in full, total offering expenses (other than sales load) payable by the Trust will be $771,336. See “Underwriting.” Neither the Securities and Exchange Commission (“SEC”) nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The underwriters expect to deliver the common sharesto purchasers on or aboutOctober 29,2010 . BofA Merrill Lynch Citi Morgan Stanley Wells Fargo Securities Raymond James BB&T Capital Markets Guggenheim Funds J.J.B. Hilliard, W.L. Lyons, LLC Distributors, Inc. Janney Montgomery Scott Ladenburg Thalmann & Co. Inc.
